.   .                                                                           413



                       OFFICE   OF THE ATTORNEY GENERAL           OF TEXAS
                                          AUSTIN
         OROVER    SELLERS
         mrom4rr   GENCRAL




        ~enorabl~ Bowlen Bond
        county AttorneJ
        Flwsatone countl
        Teque , TsxaI
        DeBI'Mr. BOnd:



                       Tour   request   for   an opinisr   from
        fOY 10101

                    "On July 9, 1948, Joloo
              Terry, ages 10 and 18, re
              reside in Llne*tone Count
              glory of t.heEoathern Pa0
              Fortham, In Freeat
              on the same night
              glarlos in Merl
              were apprehea




                                                          stone Cormtyr
                                                    3th day of JuYft
                                                  quemt ohlld, and dl.s-
                                                em by oormnitting the
                                      01 to Individuals b Cimestone
                                      omed that the judgment of the
                                      whiob I bare not been furnished,
                                    of these boys until  tbe7 beerat 21


                        lotlon barn been taken against
                     *Ilo                                         the boya In
               Freertome County-

                    s8eatlon 8, Art. S338-1, Ternon's Annotated
               Statuterr l m amatded, providea ln Parts
                                                                             ..

                                                                                  4i4




           *%a     JmGUletlon ohalY hare boa obtained
      by the oeurt in tbo 0080 et aa7 Oblldr sob ahlld
      da11 ooatiaoe under the jurlsdiotlenof the ooart
      until be kooaao twaaty-On.    tP1) yoara of ame tm-
      100s fIiaoRargedprior tboreto;   a~*  aentlaued jur-
       idlotion ahall,borovor# la no mmamerzju&Sy
       lr aonetltuto a bar to anbuquaat 1p $dd loa
       preeadlags a#@art         mob ehlld uador the prmla-
       ien0 Of thle AOt.'

           -6eotiea 6 et       Art.    ta36-1,    of   sold Aot pto-
      video ia part:

               ,'X'beJu~a~lla Wart havia           jprladl~~iauai
       a ahlld -      Wandertbo ease to the Jaren1l.a Court             ~,
       of the Comlr is whlab the ahlld la p@aOntlt reaid-
       lag, and shall wad traaroript  of reaordm at the
       Judge of the etlirrWart,  ablah aball be tiled la
       tha otfloe et the olerk o? -oh oeautg.

               sYaestlon: Aiter the ld~udlaatlon of a ehf,ld
       to    be a delinquent ohlld lm tba Juvallo dour* in
       one County, oomittlng          tbo ohild    tpfll   he baoom~e
       21 Tears of age, doea tbe Juralle Court of laatber
       ootmty loqulr0 Juriullatlonof a6b abild upon a
       petition tiled aubmequant to tbe ldjudieatloa in
       tRo former ammty, baud on ?eYanlOas aoh oommlt-
       ted la the latter aotmty prior to tbr ldjadiertloa
       in the former oount~?'
               It la the opimlen of this dopartamat your qtteatloa
d10u1d be      atimered In tbe aegafite.                ..~,
          6aotloa 6 Artlole &3-1 Rerlaod Cl+11 Statute0 (Ver-
non's Innotated Btatuten), whiob you quote4 ampbati~ll~ rates
that ab~a juriadlatlon ahallbare bosm obtaiaed by the oourt ln
the oac~eof an7 ohlld, .nuob oblld shall oontinue under the jur-
fapit?en  of the sourt mfil  he bowmOs tmnty-one   years o? lge#
       .

           It till ba oboewad this juriadiotienwbloh abidea for
the   time    dated
                 lo over tba m,      rot tba partieufar ot?anse or
eat with tiiob the ahild la oharged.    It 1s a roll-settled   prln-
oiple of law in thlo stata, tRat whare a OOurt of aampatait Jurlm-
dlotlon first loqulrea jurladiotloaof tbe abject       wafter, it baa
exotusire firlsdlotlaa thereof to tbe and of the proocadiag*
cferefand ‘1. Ward, ZSII 8. T. 1063.
                                                                  41:
gmorable   Borlom bond - page a




           Our oaaolodea la ompel1ed by tbe aubjoot or pur-
pa   ltatod la the tltlo to Benate BIYY Ho. 44, the Aot in qoew
*ioar am   tollorei
          ,Aa Mt.  the purpose of wbloh la to *bongo
     the mUled tar baadllag delinquent Mldrea from
     the preeont awlrlaal proaeduro to gmrttlanrhlp
     in ardor to aooura tar eaal~ ohlld Oortag wltb-
     In tJmAot  aeb onret ~ldmoo     aad OOatrOl as
     +I11 sarvo the oblld a woltareand bomt lator-
     eat ot tbe   Stat01   l l   lm.
         Tbo latter portleaof seotloa6, aothorialng aubae-
     or addltlonalprooeodlngm a@aat
qutlent                              mob oblld la not at
811 lnomalatent with tbe aonatruotlon we hate @tan, but ir
mbordinata tboreto. and auob mabsequent or ldd.ltlonalprooosd-
hga dmald bo lnatitidod in the oourt baring OXOhIdTe jurls-
dlotlon# or. I? such 8ddlflOnOl prooeadlagshould be lnatituted
in another eoQIIrtr
                  it 8ould bo rOSJOTod upon propor plea ot end-
ing ault to the oowt bariag tlrat leq ulr ed jurlsdlotlon.PClore-


                                       War7 truly pure




OS-MD